

113 HR 6867 IH: Housing Waiver Flexibility Act of 2020
U.S. House of Representatives
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6867IN THE HOUSE OF REPRESENTATIVESMay 14, 2020Mr. Gonzalez of Texas introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide necessary flexibility under programs for federally assisted housing to respond to the COVID-19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Housing Waiver Flexibility Act of 2020.2.Housing Trust Fund(a)Waiver authorityThe Secretary of Housing and Urban Development may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the use of amounts made available from the Housing Trust Fund established pursuant to section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568) (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the safe and effective administration of such amounts to prevent, prepare for, and respond to coronavirus (COVID-19).(b)Retroactive applicabilityAny such waivers shall be deemed to be effective as of the date a State or eligible recipient of amounts from a State allocation of such amounts began preparing for coronavirus and shall apply to the amounts made available from the Housing Trust Fund before, on, and after the date of the enactment of this Act.3.Assistance for self-help housing providers(a)Waiver authorityThe Secretary of Housing and Urban Development may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the program for self-help housing assistance under section 11 of the Housing Opportunity Program Extension Act of 1996 (42 U.S.C. 12805 note) (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), upon a finding by the Secretary that any such waivers or alternative requirements are necessary for the safe and effective administration of such amounts to prevent, prepare for, and respond to coronavirus (COVID-19).(b)Retroactive applicabilityAny such waivers and alternative requirements shall be deemed to be effective as of the date an organization or consortia who is a recipient of amounts under the program referred to in subsection (a) began preparing for coronavirus and shall apply to the amounts made available under such program before, on, and after the date of the enactment of this Act.4.Choice Neighborhoods InitiativeAny amounts made available in the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6) for the heading Department of Housing and Urban Development—Public and Indian Housing—Choice Neighborhoods Initiative shall remain available for the purpose of paying obligations incurred prior to the expiration of such amounts through September 30, 2021.5.Continuum of Care programDue to the emergency relating to the Coronavirus Disease 2019 (COVID-19) pandemic, the Notice of Funding Availability (NOFA) for fiscal year 2020 for the Continuum of Care program under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.) shall have no force or effect and the Secretary of Housing and Urban Development shall distribute amounts made available for such fiscal year for such program based on the results of the competition for amounts made available for such program for fiscal year 2019 (FR–6300–25), except that grant amounts may be adjusted to account for changes in fair market rents.